Title: To George Washington from William Stephens Smith, 16 April 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Dobbs’s ferry April 16th 1783
                        
                        The Boundaries of the United States as settled by the Treaty of Peace, are I immagine more extensive than
                            what we originally claimd.
                        That grant of additional Territory, must consequently be considerd and guarded as the property of the United
                            States independant of any particular Claim—As the Fortress of Detroit is comprehended in the Limits referred to and I
                            suppose will be possessed and Garrisond by Troops raised by Congress independant of any State—Should the Garrison be
                            respectable—I take the Liberty of requesting that your Excellency will consider me, as a Candidate for the command.
                        Not doubting but Congress will apply to your excellency to nominate an officer for that Station I shall
                            mention the Circumstances which urge me to enter the Lists (for reasons which I would not wish to commit to Paper). I am
                            willing to spend the remainder of my Life in millitary Service. The more Eccentric my position the
                            more agreable to my wish & not being particularly attached to the Troops of any State, (upon these principles) I
                            consider myself a proper Candidate for the Post—Other reasons I rest entirely with your Excellencys better Judgement, and
                            flatter myself—if the nomination of the Officer rests with Your Excellency—I shall be honour’d with the
                            appointment—provided no other better quallified is held up to view. I am your Excellency’s Most Obedt Servt
                        
                            W.S. Smith Lt Colo.
                        
                    